Citation Nr: 0122829	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a higher disability rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which effectuated a June 
2000 Board grant of service connection for PTSD and assigned 
a 30 percent disability rating effective from August 23, 
1993.  A notice of disagreement was received in December 
2000, a statement of the case was issued in February 2001, 
and a substantive appeal was received in February 2001.  At a 
Board hearing conducted at the RO in June 2001, the veteran 
withdrew a claim of entitlement to service connection for a 
schizoaffective disorder.


FINDING OF FACT

The veteran's service connected PTSD is manifested by 
depression, hypervigilance, hyperarousal, suspiciousness, 
mild memory loss, and a slightly blunted affect resulting in 
no more than definite social and industrial impairment and no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 4.132 and Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.132 and Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes a recent VA examination report, 
multiple private psychological examination reports, Social 
Security Administration records, and hospital treatment 
summaries.  At the June 2001 Board hearing a motion was 
granted to leave the record open for 60 days to allow the 
veteran to submit additional evidence.  However, no 
additional evidence has been received.  Further, it does not 
appear from the record that the veteran has identified any 
additional evidence.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for his service-connected 
PTSD.  The discussions in the rating decision, statement of 
the case and other communications have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulations 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
notes here that the matter at issue in the present case is 
the assignment of a disability rating after a grant of 
service connection.  Where the issue involves the assignment 
of an initial rating for a disability following the initial 
award of service connection for that disability, the entire 
history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of Code 9411 in effect prior to November 7, 
1996, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under DC 9411 for a 100% 
rating have each been found to be an independent bases for 
granting a 100% rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

In October 1987, the veteran was referred by his employer for 
a psychiatric evaluation "with particular reference to his 
capacities to function as a fire fighter."  The veteran was 
described the veteran as flatly anxious and passive, with a 
pleasant demeanor.  The veteran was reportedly depressed and 
fearful about his continued employment.  Vague delusional 
thinking was present, and a marked sense of difference and 
alienation was described.  The veteran had a "residual 
schizo-affective disorder-bipolar type."  PTSD was not 
diagnosed.  The examiner commented that the veteran could 
still perform his job, but did have a "chronic illness 
characterized by variation in functioning and potential for 
episodes of decompensation."

A September 1988 report by a psychologist shows treatment for 
a schizophrenic disorder.  Although the veteran's military 
service in Vietnam was discussed, PTSD was not diagnosed.  
The veteran was reported to be on medication for depression, 
and demonstrated impaired judgment and elements of 
grandiosity at times.  It was reported that he could perform 
his job, although his chronic psychiatric disorder lent 
itself to cyclical exacerbations and episodes of 
decompensation.  Problems with interpersonal relations at 
work and home were also reported.

In July 1991, a psychiatrist opined that the veteran was 
mentally fit for some duties as a fire fighter, but was not 
able to return to shift work.

The veteran was again evaluated by a private psychiatrist in 
December 1991 following an "acute exacerbation of his 
condition" which led to an acute psychotic state and 
required hospitalization.  The examiner stated that the 
combination of PTSD, a bipolar disorder, and 
addictive/compulsive behaviors had rendered the veteran 
incapable of functioning on a stable basis in a work 
environment.  The prognosis was poor for any return to 
employment.

Following a private examination in January 1992, the examiner 
opined that the veteran's bipolar disorder prevented him from 
performing his duties as a fire fighter, and the doctor 
supported the veteran's application for a disability 
retirement.  The veteran was described as depressed and 
lethargic, withdrawn, and irritable.  He was unshaven.  His 
mental condition had deteriorated since July 1991, and the 
prognosis was "fair at best" for substantial improvement.

The veteran was again seen by a private psychiatrist in 
February 1992.  He reported that the veteran's 
hospitalizations were due to bipolar illness manifested by 
psychotic behavior.  He also stated that the veteran suffered 
from PTSD and a compulsive addictive disorder.  He further 
reported that the veteran had a "separate but distinct" 
bipolar disorder that was longstanding and manifested by 
extreme mood swings with psychotic features.

In April 1993, the veteran was evaluated for purposes of a 
Social Security disability determination.  A severe 
impairment was noted which did not fit within any of the 
rater's categories.  A combination of PTSD and an affective 
disorder was described.  Functional limitations were 
described as moderate; the veteran could function 
independently to some extent.  A Social Security judge found 
that the veteran was disabled by severe bipolar disorder, 
PTSD, and compulsive addictive disorder.

A VA examination was performed in August 2000.  The veteran 
complained of stress and high anxiety, sleep disturbances, 
mistrust of people, and avoidance of reminders of war.  He 
claimed to be hypervigilant and increased difficulty 
concentrating.  He also described delusions about government 
mind-control experiments and fears of nuclear war.  The 
examiner noted the veteran was alert and oriented.  He was 
neat and casually dressed.  He was able to recall three out 
of three objects in five minutes, and three out of the past 
five presidents.  Affect was slightly blunted, and mood was 
anxious and depressed.  Insight was fair to poor, and 
judgment was fair.  Mild to moderate PTSD was diagnosed, 
along with a schizoaffective disorder.  The examiner appears 
to have reported a Global Assessment of Functioning (GAF) 
score of 60 which was reduced to 40 when symptomatology 
related to a schizoaffective disorder was considered.  The 
examiner further commented that the symptoms of PTSD were of 
mild to moderate severity whereas symptoms related to the 
schizoaffective disorder interfere with reality testing which 
markedly interferes with how he perceives his role in the 
future.  

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms...OR any serious impairment in social, occupational, 
or school functioning..."  A 51-60 score indicates 
"moderate symptoms...OR any moderate difficulty in social, 
occupational, or school functioning...."

After reviewing the evidence in light of both the old and the 
new rating criteria, the Board is compelled to find that a 
higher disability rating for the service-connected PTSD is 
not warranted.  It appears that the veteran also suffers from 
a psychotic disorder which medical personnel have found to be 
a separate disorder.  Looking at the veteran's medical 
history, it appears that the bipolar disorder was present for 
some time before the PTSD was first manifested.  More 
significantly, the August 2000 VA examination report shows 
that the psychiatric symptomatology attributable to each such 
disorder can be differentiated.  The VA examiner was able to 
articulate symptomatology due to each disorder.  These 
findings by trained medical personnel are persuasive and 
entitled to considerable weight.  As such, the Board is able 
to consider only those symptoms which are shown to be due to 
the PTSD.  The psychotic symptomatology due to his bipolar 
disorder are not for consideration as such symptomatology has 
been medically differentiated from the veteran's PTSD.  

The PTSD symptoms reported by the veteran include 
hyperarousal, avoidance of reminders of war, hypervigilance, 
social isolation, and difficulty with concentration at times.  
The VA examiner noted a slightly blunted affect, anxious and 
depressed mood, fair to poor insight and fair judgment.  It 
appears that the examiner determined that considering the 
PTSD symptomatology, a GAF score of 60 was warranted.  As 
noted above, such a score indicates moderate symptoms.  This 
fully corresponds with the examiner's description of the PTSD 
symptoms as mild to moderated.  It would appear that a 30 
percent rating under the old rating criteria already 
contemplates such a level of impairment in light of the 
definition of "definite" by VA's General Counsel as "more 
than moderate but less than rather large."   

Looking to the new rating criteria, there was evidence of 
slightly blunted affect at the time of the August 2000 VA 
examination, but memory loss appears to have been only mild.  
Judgment was described as fair.  The veteran appears to 
function satisfactorily with routine behavior and self-care.  
While the medical evidence clearly documents some delusions, 
especially regarding the government, such symptomatology has 
been attributed to his bi-polar disorder rather than his 
PTSD.  The majority of the veteran's symptoms such as 
depressed mood, anxiety, suspiciousness, sleep impairment and 
mild memory loss are contemplated under the criteria for a 30 
percent rating under the new rating criteria.  

In sum, the Board finds that the clear preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent at this time under either the old or the new rating 
criteria for his service-connected PTSD.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service connected 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Again, the 
evidence shows that his bipolar disorder is responsible for 
significant impairment, not the PTSD.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision. 



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

